2020 IL App (4th) 180588                        FILED
                                                                                 October 27, 2020
                                          NO. 4-18-0588                            Carla Bender
                                                                               4th District Appellate
                                 IN THE APPELLATE COURT                              Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )       Appeal from the
           Plaintiff-Appellee,                              )       Circuit Court of
           v.                                               )       Livingston County
 MARC ACKLIN,                                               )       No. 16CF241
           Defendant-Appellant.                             )
                                                            )       Honorable
                                                            )       Jennifer H. Bauknecht,
                                                            )       Judge Presiding.


               JUSTICE DeARMOND delivered the judgment of the court, with opinion.
               Justices Harris and Holder White concurred in the judgment and opinion.

                                            OPINION


¶1             Following a bench trial in March 2018, the trial court found defendant, Marc

Acklin, guilty of residential burglary (720 ILCS 5/19-3(a) (West 2016)), a Class 1 felony, and

theft (720 ILCS 5/16-1(a)(1) (West 2016)), a Class A misdemeanor. In June 2018, pursuant to an

agreement between the parties, the court sentenced defendant to five years in the Illinois

Department of Corrections (DOC) followed by two years of mandatory supervised release.

Defendant filed two posttrial motions—a motion to reconsider the sentence and a motion for a

new trial—which the court denied following a hearing in August 2018.

¶2             On appeal, defendant argues the State failed to prove him guilty beyond a

reasonable doubt of residential burglary because it did not show he entered the house with intent

to commit a theft or felony. We agree.

¶3                                       I. BACKGROUND
¶4             In July 2016, the State charged defendant with two counts: residential burglary

(720 ILCS 5/19-3(a) (West 2016)), a Class 1 felony, and theft (720 ILCS 5/16-1(a)(1) (West

2016)), a Class A misdemeanor. After defendant waived his jury trial right, the matter proceeded

to a bench trial in March 2018.

¶5             The State called three witnesses: the two victims, Giovanny Suarez and Vincent

Elias, along with Lieutenant Michael Smudzinski of the La Salle Police Department. Suarez

testified he went to a party with defendant and B.B. at approximately 10 p.m. on July 23, 2016.

Suarez explained he met defendant that day and was not “super familiar” with him. Nevertheless,

after returning from the party at “around four or five in the morning” on July 24, Suarez allowed

defendant and B.B. to stay at his house because they were all drunk. Suarez testified he permitted

defendant and B.B. to sleep in his bedroom while he slept on the couch. Suarez awoke at 8 a.m.,

feeling confused about what happened the prior evening. B.B. and defendant awoke shortly

afterward, and Suarez asked them if they had a ride home because his boss was on the way to

pick him up for work at 9 a.m. They said they had a ride coming for them. Suarez testified the

three sat in the living room as they waited for their rides.

¶6             Suarez testified his boss arrived ahead of defendant’s ride. Before leaving, Suarez

locked his and his roommate’s bedroom doors and told B.B. and defendant they could wait in the

living room for their ride. Suarez testified he returned home at 11 p.m. and found his bedroom

door open, and he noticed some of his property was gone, including a watch, a speaker, video

games, a cell phone, and other electronics. Suarez denied giving defendant or B.B. permission to

enter his room or take his property after he left for work.

¶7             Elias testified he lived at 913 E. 12th Street in Streator, Illinois, with Suarez, on

the date in question, July 24, 2016. He explained he woke up early that morning because he had



                                                 -2-
to leave for work at 6:30 a.m. He said he did not go to the party the night before. Elias testified

he woke up and saw people sleeping in Suarez’s room and another person sleeping on the couch,

which did not shock him. He testified he closed his bedroom door before he left for work. When

Elias returned home from work at approximately 4:30 p.m., he found the front door open, which

he described as unusual. Elias testified he entered the home cautiously and saw “both [his] room

and [Suarez’s] room doors were open and broke into.” When Elias noticed some of his

belongings were missing, he called the police. He reported his phone, electric guitar, backpacks,

and television had been taken. He testified those items were in his room when he left that

morning for work. Elias testified he did not know defendant and never met him. He

acknowledged he neither invited defendant into the home nor asked him to leave the house.

Likewise, he did not give defendant permission to take his property. Elias testified he did not

know who removed his belongings from his room that day.

¶8             Lieutenant Smudzinski, a City of La Salle police officer, testified he assisted in

investigating this Livingston County case. He interviewed defendant about multiple burglaries in

La Salle and Livingston Counties. Defendant gave the following written statement to Lieutenant

Smudzinski regarding this burglary:

                       “I was driven to a party with Ben and Bobby. The party was described as a

               ‘Project X’ party. There were tons of people, everyone was drunk. Ben had told

               me that the people who were hosting the party had done him wrong in the past.

               We woke up and he asked me to help him carry things out of the house. We took

               items that did not belong to us and left the house. We brought it back to the

               [apartment]. My brother Larry was outside when we brought it. It was 2 T.V.’s a

               guitar, speakers, amplifier, and bags. I told my friend Kevin I got it from Chicago



                                                -3-
               from my mom. I had some of the items at the [apartment]. We also pushed the

               door in to get the other items.”

¶9             Defendant testified as the lone witness in his defense. He explained he stayed the

night at Suarez and Elias’s home on the night of July 23 and 24 because his friend B.B. knew

them. He said he did not know either Suarez or Elias—and he had never seen Elias before he

testified in court that day. Defendant testified no one asked him to leave the house and he was

still asleep when Elias and Suarez left the home. Defendant admitted helping B.B. remove

property from the house, once the two woke up in the morning.

¶ 10           The State’s closing argument emphasized the limited authority doctrine outlined

in People v. Wilson, 155 Ill. 2d 374, 614 N.E.2d 1227 (1993), which provides that defendant had

limited authority to be in Suarez’s home but taking property from the house negated that

authority. By contrast, the defense’s closing argument relied upon People v. Bush, 157 Ill. 2d
248, 623 N.E.2d 1361 (1993), which provides that a defendant who entered a dwelling with

authority and without intent to commit a felony cannot be convicted of residential burglary. The

trial court rendered its decision on the record, observing, “this [case] almost boils down more to

a legal argument than a factual argument, although some facts are in dispute based upon the

Defendant testifying.” The trial court found “Mr. Suarez was much more credible” than

defendant because defendant “failed to explain why his testimony today is contrary to what he

told the lieutenant at the time of his interview.” The trial court found defendant guilty on both

counts, stating:

               “I do think the State’s argument is correct and the correct law is that there is this

               limited authority, particularly when you look at the actions that were taken by Mr.

               Suarez to assure that the property at least in the bedrooms was secure by locking



                                                  -4-
               those doors. And the Defendant admits to taking that. So they had no permission

               to take that property at all; and that’s pretty clear by the testimony from both Mr.

               Suarez and Mr. Elias; and [defendant] admits taking it.”

The trial court ordered a presentence investigation report and set the matter for sentencing.

¶ 11           At the sentencing hearing in June 2018, the parties informed the court they agreed

on a sentence of 5 years in DOC, with defendant receiving credit for 259 days served. The court

sentenced defendant according to the agreement and recommended defendant for placement in a

substance abuse program. Defendant filed two posttrial motions seeking reconsideration of the

sentence and a new trial, but the trial court denied them both following an August 2018 hearing.

¶ 12           This appeal followed.

¶ 13                                      II. ANALYSIS

¶ 14           Defendant challenges his conviction for residential burglary alone, arguing the

State failed to prove him guilty beyond a reasonable doubt. We agree and reverse that

conviction. Since defendant does not challenge his misdemeanor theft conviction, we will not

address it.

¶ 15           “The due process clause of the fourteenth amendment to the United States

Constitution requires that a person may not be convicted in state court ‘except upon proof

beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

charged.’ ” People v. Cunningham, 212 Ill. 2d 274, 278, 818 N.E.2d 304, 307 (2004) (quoting

In re Winship, 397 U.S. 358, 364 (1970)). When a defendant appeals his convictions, contending

the State failed to satisfy this burden of proof, a reviewing court will not retry the defendant but

asks “ ‘whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable



                                                -5-
doubt.’ ” (Emphasis in original.) Cunningham, 212 Ill. 2d at 278 (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). But in applying this standard, we will neither reweigh evidence nor

judge witness credibility; rather, we defer to the fact finder’s credibility determinations. See

People v. Smith, 185 Ill. 2d 532, 542, 708 N.E.2d 365, 369 (1999).

¶ 16           A person can commit residential burglary in one of two ways. The statute

specifically provides:

               “A person commits residential burglary when he or she knowingly and without

               authority enters or knowingly and without authority remains within the dwelling

               place of another, or any part thereof, with the intent to commit therein a felony or

               theft.” 720 ILCS 5/19-3(a) (West 2016).

Here, defendant was charged with the former: “knowingly and without authority entered into”

the home “with the intent to commit therein a theft.”

¶ 17           Based on how the charging instrument described the count, in order to prove

defendant guilty beyond a reasonable doubt of residential burglary, the State had to establish two

elements: (1) defendant knowingly and without authority entered the dwelling at 913 E. 12th

Street in Streator, Illinois, and (2) defendant did so with intent to commit a theft or felony

therein. See Wilson, 155 Ill. 2d at 380 (“The crime of residential burglary requires a person to

knowingly and without authority enter the dwelling of another with the intent to commit a felony

or theft therein.” (citing Ill. Rev. Stat. 1989, ch. 38, ¶ 19-3)). Defendant admits the theft and that

he formed the intent to commit the theft after he was given authority to enter and to remain,

essentially conceding in his reply brief he could have been convicted of the second form of

residential burglary—“remains within” the home, “or any part thereof, with the intent to commit

therein a theft.” Defendant, nevertheless, challenges the sufficiency of the State’s evidence as to



                                                 -6-
both elements in the charging information, arguing he had authority to enter the dwelling and he

did not intend to commit a felony when he entered. We take each element in turn.

¶ 18                       A. Without Authority to Enter the Dwelling

¶ 19           The parties agree Suarez gave defendant permission to enter the dwelling. Indeed,

Suarez, whom the trial court found credible, testified he allowed defendant and B.B. to sleep in

his bedroom when they returned to the house from the party and he allowed them to remain in

the living room to wait for their rides the next morning. But by invoking the limited authority

doctrine, the State argued defendant’s act of taking the property from the house obviated

Suarez’s authorization for defendant to be in the dwelling—thereby rendering defendant’s entry

into the home without authority. In Bush, our supreme court described the limited authority

doctrine as, “when a defendant comes to a private residence and is invited in by the occupant, the

authorization to enter is limited and *** criminal actions exceed this limited authority.” Bush,
157 Ill. 2d at 253; see also People v. Priest, 297 Ill. App. 3d 797, 805, 698 N.E.2d 223, 229

(1998) (“The limited authority doctrine provides that when a defendant is invited into a private

residence by an occupant, the authorization to enter is limited.”). In other words, the “ ‘consent

given for a defendant’s entry is vitiated by criminal actions engaged in by the defendant after

entering, thus making his entry unauthorized.’ ” People v. Peeples, 155 Ill. 2d 422, 487-88, 616
N.E.2d 294, 325 (1993) (quoting People v. Sanders, 212 Ill. App. 3d 773, 778, 571 N.E.2d 836,

839 (1991)). There is no dispute Suarez invited defendant into the dwelling to sleep off a night’s

partying and allowed defendant to remain there when he left for work in the morning.

Furthermore, there is no dispute (he admitted it) defendant unlawfully removed Elias’s and

Suarez’s property from the dwelling after they left for work. Defendant’s criminal act, therefore,

negated the authorization Suarez gave him to enter the home, meaning he entered without



                                                -7-
authority. But authority is only one part of residential burglary and the limited authority

doctrine—there must still be criminal intent. To be sure, the two elements go hand-in-hand

because the limited authority doctrine cannot fully apply to make an authorized entry

unauthorized if the defendant did not possess the requisite intent at entry. See Bush, 157 Ill. 2d at

254 (explaining “the [ultimate] determination of whether an entry is unauthorized depends upon

whether the defendant possessed the intent to perform a criminal act therein at the time entry was

granted”). Consequently, we turn now to defendant’s intent when he entered the dwelling.

¶ 20                  B. Intent to Commit a Theft or Felony in the Dwelling

¶ 21           The State may prove a defendant’s intent through circumstantial evidence and the

reasonable inferences arising from such evidence. People v. Snow, 124 Ill. App. 3d 955, 961, 464
N.E.2d 1262, 1266 (1984) (“As evidence of intent is usually not direct, it may be proved

circumstantially by inferences reasonably drawn from the circumstances of defendant’s

conduct.”); see also People v. Hopkins, 229 Ill. App. 3d 665, 672, 593 N.E.2d 1028, 1032 (1992)

(“The State can prove a defendant’s intent by inferences drawn from his conduct and from

surrounding circumstances.”). When considering a defendant’s intent, “relevant circumstances

*** include the time, place, and manner of entry into the premises, the defendant’s activity

within the premises, and any alternative explanations which may explain his presence.” Hopkins,
229 Ill. App. 3d at 672.

¶ 22           None of the trial testimony provided direct or circumstantial evidence of

defendant’s intent when he entered the dwelling. Suarez’s testimony, which the trial court

credited, did not touch on defendant’s intent when entering the home. He testified he allowed

him to sleep there when they were all drunk after a night of partying. He then testified he

allowed him to stay in the home to wait for his ride the next morning. Suarez’s explanations for



                                                -8-
why defendant was in his home do not induce a reasonable inference defendant entered the

dwelling with intent to commit a theft or felony therein. Likewise, Elias’s testimony did not raise

any reasonable inferences that defendant intended to commit theft or a felony when he entered

the home. Elias woke up with defendant already in the home—he did not know defendant and

never talked to him. Lieutenant Smudzinski’s testimony, however, did touch upon defendant’s

intent, if even obliquely. Lieutenant Smudzinski recounted defendant’s interview where he

admitted,

               “during or after the party [B.B.] had advised him that the dudes having the party

               did him wrong; and they decided to remove items from the house And at one

               point when nobody, when the—they stayed there overnight; and at one point

               when everybody was gone *** they removed some items from this house, also

               removing items from two locked bedrooms in the house.”

Lieutenant Smudzinski’s testimony reflected defendant’s written statement, where he wrote:

                      “I was driven to a party with Ben and Bobby. The party was described as a

               ‘Project X’ party. There were tons of people, everyone was drunk. Ben had told

               me that the people who were hosting the party had done him wrong in the past.

               We woke up and he asked me to help him carry things out of the house.”

While these statements may raise reasonable inferences as to defendant’s intent to commit theft

at the party and the next morning when he woke up at Suarez’s and Elias’s home, they provide

nothing as to his intent when he entered Suarez’s and Elias’s home. We could infer from these

statements that defendant and B.B. intended to steal from the hosts of the party because they did

B.B. wrong in the past. But Suarez and Elias did not host the party. Suarez testified the group

(him, defendant, and B.B.) left his home to go to the party and returned to his home afterwards,



                                               -9-
meaning the party was not at Suarez’s house. We can also infer from defendant’s statements that

he developed intent to steal when he woke-up—after he entered the dwelling and while he

remained therein. Taken together, none of the testimony raised the reasonable inference

defendant intended to commit a theft or felony when he entered Suarez’s and Elias’s home at 4

a.m. on July 24, 2016.

¶ 23           Nor do the circumstances surrounding his entry into the dwelling raise a

reasonable inference he entered with intent to commit a theft or felony. Although defendant

entered the home in the early morning hours when it was presumably still dark, he did so at

Suarez’s invitation. He was drunk and went to bed. He did not wait until his host passed out on

the couch to get up and remove property from the home. Instead, he slept several hours, woke

up, and removed the property in daylight. These circumstances (the time, place, manner of entry,

and defendant’s activity in the home) suggest defendant entered the dwelling with the intent to

sleep off a night’s partying, but he and B.B. decided to commit theft when they found themselves

alone in the home after Suarez and Elias left for work. Even “when viewing the evidence in the

light most favorable to the prosecution” and deferring to the trial court’s determination that

Suarez and not defendant provided credible testimony, we cannot conclude a rational fact finder

could find the State proved the second essential element of residential burglary beyond a

reasonable doubt—i.e., defendant entered the dwelling with intent to commit a theft or felony

therein. See Hopkins, 229 Ill. App. 3d at 672. Had the State charged defendant with remaining

burglary (he knowingly and without authority remained in the dwelling with intent to commit a

theft or felony therein), it would have proved criminal intent beyond a reasonable doubt based on

these facts; defendant as much as says so in his reply brief. See People v. Boose, 139 Ill. App. 3d
471, 474, 487 N.E.2d 1088, 1091 (1985) (“A criminal intent formulated after a lawful entry will



                                               - 10 -
satisfy the offense[ ] of *** burglary by illegally remaining,” but “[i]t will not *** satisfy the

offense of burglary by illegal entry.”). But the State did not charge “remaining” burglary. The

State instead charged defendant with burglary by unauthorized entry, which it did not prove

beyond a reasonable doubt.

¶ 24           Though defendant’s act of removing Suarez’s and Elias’s property from their

dwelling rendered his entry into the dwelling without authority, i.e., defendant’s criminal actions

negated Suarez’s consent to enter the dwelling, the limited authority doctrine (and residential

burglary’s elements) still required the State to prove beyond a reasonable doubt defendant’s

intent to commit a theft or felony at the time of entry. Neither direct nor circumstantial evidence

allowed a rational fact finder to reasonably infer defendant possessed the requisite criminal intent

at the time he entered Suarez’s and Elias’s home. The limited authority doctrine, therefore,

cannot apply here. Since no evidence established defendant’s intent beyond a reasonable doubt,

the State failed to meet its burden on the residential burglary count.

¶ 25                                    III. CONCLUSION

¶ 26           For the reasons stated, we reverse the trial court’s judgment on the residential

burglary count. Since defendant did not challenge the misdemeanor theft conviction, it remains.

¶ 27           Affirmed in part and reversed in part.




                                                - 11 -
                                  No. 4-18-0588


Cite as:                 People v. Acklin, 2020 IL App (4th) 180588


Decision Under Review:   Appeal from the Circuit Court of Livingston County, No. 16-CF-
                         241; the Hon. Jennifer H. Bauknecht, Judge, presiding.


Attorneys                James E. Chadd, Catherine K. Hart, and Sarah Inskeep, of State
for                      Appellate Defender’s Office, of Springfield, for appellant.
Appellant:


Attorneys                Randy Yedinak,      State’s    Attorney,      of Pontiac (Patrick
for                      Delfino, David J. Robinson, and Rosario David Escalera Jr., of
Appellee:                State’s Attorneys Appellate Prosecutor’s Office, of counsel), for
                         the People.




                                       - 12 -